This presentation includes forward-looking statements which reflectthe Company’s current views with respect to future events andfinancial performance, but involve uncertainties that couldsignificantly impact results. The Private Securities Litigation ReformAct of 1995 provides a “safe harbor” for such forward-lookingstatements. Company Profile §Leading niche-oriented global provider of solutions andproducts for product recovery, pollution control, and fluidhandling applications §Diverse, synergistic product offering §Strong global brand recognition §Approximately 40% of sales derived from recurring partsand consumables sales Met-Pro: Protecting our environment while servingbusiness and industry around the worldNYSE: MPR *Excluding gain on sale of real estate in FY 2008. Overview §FY 2009 was one of the best years in the Company’s historydespite a weak economic environment §Record earnings* –Strong Balance Sheet §Expanding gross margins, operating margins §Bookings in 2009 of $101.8M, up 9% from 2008 §Recognized for third consecutive year as one of America’s“200 Best Small Companies” by Forbes Magazine *Excluding gain on sale of real estate in FY 2008. Investment Highlights §Record FYE 2009 earnings* §Strong balance sheet §Brand recognition driving global expansion §Growing base of installed equipment creating recurringdemand for parts and consumables ~ 40% of sales §Improved efficiencies, product mix, scale economiesdriving margin expansion §Outsourcing minimizes growth constraints and reducesrisks during down turns §Experienced Management/Independent Board of Directors §Dividend paid for 34 consecutive years To consistently produce quality products,efficiently and on time while maintaininghonesty, integrity and ethics in all aspectsof our business and treating eachemployee with dignity and respect. Core Values Promote a challenging and innovativeworkplace that fosters creation of superior,environmentally sound products, servicesand solutions allowing our customersto meet the needs of their businesses,enabling Met-Pro Corporation to grow andprosper, and providing long termsustainable value for our shareholders. Purpose To capitalize on global niche-oriented growthopportunities through geographic expansion,new product introductions, and accretiveacquisitions and/or technology licensing. Strategy Product Recovery/Pollution Control 48.3% Filtration/Purification 11.5% Fluid
